Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In response to After Final filed 1/10/22 a subsequent interview was conducted wherein the applicant agreed to an examiner’s amendment (see attached).
The examiner’s amendment is in addition to the After Final amendment.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
	The claims have been amended as follows:
AMENDMENTS TO THE CLAIMS 
Please add or amend the claims to read as follows, and cancel without prejudice or disclaimer to resubmission in a divisional or continuation application claims indicated as cancelled:

What is claimed is:

1. (Currently Amended) A method for generating analytics for entities depicted in multimedia content, comprising:
accessing, by a server and over a network, at least one multimedia content element (MMCE);
identifying, by a server, at least one social pattern based on social linking scores of a plurality of entities indicated in a social linking graph, wherein each social pattern is identified at least by comparing one of the social linking scores to at least one predetermined social pattern threshold, wherein each social linking score is generated, by the server, based on contexts of the at least one  MMCE, wherein in each of the at least one MMCE  at least two of the plurality of entities are depicted, wherein each context is determined based on a plurality of concepts of one of the at least one MMCE, wherein each concept matches at least one signature generated for the at least one MMCE above a predetermined threshold; 
wherein the identifying at least one social pattern further comprises: 
determining the plurality of concepts for each MMCE by a deep content classification system, wherein each concept is a collection of signatures representing MMCEs and metadata describing the concept, wherein each context of each MMCE is determined by correlating among the determined plurality of concepts of the MMCE; and wherein the signatures are robust to noise and distortion; and
generating, based on the identified at least one social pattern and by the server, analytics for the plurality of entities depicted in the social linking graph.
2. (Original) The method of  claim 1, wherein the plurality of entities is identified in the at least one MMCE based on the signatures generated for the at least one MMCE.
3. (Original) The method of  claim 1, wherein the at least one social pattern includes at least one of: connections among the plurality of entities, locations depicted in the at least one MMCE, dates associated with the at least one MMCE, a number of MMCEs of the at least one MMCE in which each set of two of the plurality of entities appear, and a number of MMCEs of the at least one MMCE in which each set of two entities of the plurality of entities appear with a third entity.
4. (Original) The method of  claim 1, wherein the analytics include at least one social relationship between two of the plurality of entities.
5. (Original) The method of  claim 4, further comprising: determining at least one additional characteristic of each social relationship, wherein the analytics further include the determined at least one additional characteristic of each social relationship, wherein each additional characteristic is determined based on at least one of: demographic parameters of the at least two entities, at least one identified object in the at least one MMCE, and comparison between signatures representing the at least two entities.
6. (Cancelled).
7. (Original) The method of  claim 1, wherein each social linking score is generated based further on at least one of: a number of MMCEs in which the at least two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in the at least one MMCE, a physical interaction between the at least two entities depicted in at least one of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE.
8. (Cancelled).
9. (Cancelled). 
10. (Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry of a server to perform a process, the process comprising:
accessing over a network at least one multimedia content element (MMCE);
identifying at least one social pattern based on social linking scores of a plurality of entities indicated in a social linking graph, wherein each social pattern is identified at least by comparing one of the social linking scores to at least one predetermined social pattern threshold, wherein each social linking score is generated  based on contexts of the at least one MMCE  , wherein in each of the at least one MMCE at least two of the plurality of entities are depicted, wherein each context is determined based on a plurality of concepts of one of the at least one MMCE, wherein each concept matches at least one signature generated for the at least one MMCE above a predetermined threshold; 
wherein the identifying at least one social pattern further comprises: 
determining the plurality of concepts for each MMCE by a deep content classification system, wherein each concept is a collection of signatures representing MMCEs and metadata describing the concept, wherein each context of each MMCE is determined by correlating among the determined plurality of concepts of the MMCE; and wherein the signatures are robust to noise and distortion;
and
generating, based on the identified at least one social pattern, analytics for the plurality of entities depicted in the social linking graph.
11. (Currently Amended) A  server  for determining a social relativeness between at least two entities depicted in at least one multimedia content element (MMCE), comprising:
a processing circuitry; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the server to:
access over a network at least one multimedia content element (MMCE);
identify at least one social pattern based on social linking scores of a plurality of entities indicated in a social linking graph, wherein each social pattern is identified at least by comparing one of the social linking scores to at least one predetermined social pattern threshold, wherein each social linking score is generated based on contexts of the at least one  MMCE, wherein in each of the at least one MMCE  at least two of the plurality of entities are depicted, wherein each context is determined based on a plurality of concepts of one of the at least one MMCE, wherein each concept matches at least one signature generated for the at least one MMCE above a predetermined threshold; 
wherein the identifying at least one social pattern further comprises: 
determining the plurality of concepts for each MMCE by a deep content classification system, wherein each concept is a collection of signatures representing MMCEs and metadata describing the concept, wherein each context of each MMCE is determined by correlating among the determined plurality of concepts of the MMCE; and wherein the signatures are robust to noise and distortion; and
generate, based on the identified at least one social pattern, analytics for the plurality of entities depicted in the social linking graph.
12. (Previously Presented) The  server of  claim 11, wherein the plurality of entities is identified in the at least one MMCE based on the signatures generated for the at least one MMCE.
13. (Previously Presented) The  server of  claim 11, wherein the at least one social pattern includes at least one of: connections among the plurality of entities, locations depicted in the at least one MMCE, dates associated with the at least one MMCE, a number of MMCEs of the at least one MMCE in which each set of two of the plurality of entities appear, and a number of MMCEs of the at least one MMCE in which each set of two entities of the plurality of entities appear with a third entity.
14. (Previously Presented) The  server of  claim 11, wherein the analytics include at least one social relationship between two of the plurality of entities.
15. (Previously Presented) The  server of  claim 14, that is configured to : determine at least one additional characteristic of each social relationship, wherein the analytics further include the determined at least one additional characteristic of each social relationship, wherein each additional characteristic is determined based on at least one of: demographic parameters of the at least two entities, at least one identified object in the at least one MMCE, and comparison between signatures representing the at least two entities.
16. (Previously Presented) The  server of  claim 11,  that is configured to identify at least one social pattern by:  determining the plurality of concepts for each MMCE, wherein each concept is a collection of signatures representing the content within the MMCE and metadata describing the concept, wherein each context of each MMCE is determined by correlating among the determined plurality of concepts of the MMCE.
17. (Previously Presented) The  server of  claim 11, wherein each social linking score is generated based further on at least one of: a number of MMCEs in which the at least two entities are shown, a time stamp associated with a first appearance of one of the at least two entities in the at least one MMCE, a time stamp associated with a last appearance of one of the at least two entities in the at least one MMCE, a physical interaction between the at least two entities depicted in at least one of the at least one MMCE, a location coordinate associated with each of the at least one MMCE, other entities depicted in the at least one MMCE, and tags of the at least one MMCE.
18. (Cancelled). 
19. (Cancelled).
20 (Previously Presented) The method according to claim 1 comprising assigning a first social linking score to two of the plurality of entities when only the two of the plurality of entities appear together in the at least one MMCE; and assigning a second social linking score to the two of the plurality of entities when the two of the plurality of entities and additional entities appear together in the at least one MMCE; wherein the first social linking score is higher than the second social linking score. 
21. (Previously Presented) The method according to claim 1 comprising assigning social linking score to two of the plurality of entities, the social linking score is based on (a) a number of the at least one MMCE, and (b) a physical interaction between the two of the plurality of entities that is captured in the at least one MMCE.   
22. (Previously Presented) The method of claim 1, wherein the at least one social pattern includes locations depicted in the at least one MMCE.
23. (Previously Presented) The method according to claim 1 comprising assigning social linking score to two of the plurality of entities, the social linking score is based on whether the at least one MMCE captures a kissing of the two of the plurality of entities. 
24. (Previously Presented) The method according to claim 1 wherein the accessing comprises accessing a user device to retrieve the at least one MMCE.



REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance: Claims 1-5, 7, 10-17, 20-24 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims.
	The Examiner was persuaded by the arguments filed 1/10/22.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123